Smith, J.
The plaintiff in this action is the husband of the plaintiff in Lomberg v. Renner, 121 Vt. 311, 157 A.2d 222. The opinion in that case was handed down at this term of court. In this case the plaintiff is seeking to recover for loss of services and expenditures growing out of the same cause of action, and based upon the same facts, as the case brought by Mrs. Lomberg. The two cases were tried below and were heard in this court together, and present the same questions here. The decision in the other case is conclusive here. For the reasons stated in the opinion in that case, the entry is

Judgment affirmed.